The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 17 May 2022 is acknowledged.  The traversal is on the ground(s) that there would not have been a burden to search or examine multiple inventions.  This is not found persuasive because the reasons why burden exists have been clearly stated already.  Applicant’s mere argument without embellishment, that there would not have been a burden is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29, 34, and 36-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2022.  It is noted again that claim 44 is believed to be a method claim based on its dependence.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 12, 14, 16,  and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9715957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for physical size of the smallest dimension (and therefore the grain size range would have overlapped).  Applicant’s patent claims overlapping values for dopant content.  

Claims 1, 6, 8, 12, 14, 16,  and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. US 11302472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for physical size of the grains (claim 5, 21, etc).  Applicant’s patent claims overlapping values for dopant content (claim 4).  

Claims 1, 6, 8, 12, 14, 16,  and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/058882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application claims an article made of Fe16N2 (see claims 1 and 13).  Applicant’s patent claims overlapping values for physical size of the grains (claim 4-7, etc).  Applicant’s patent claims overlapping values for dopant content (claim 8).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, 12, 14, 16,  and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/245641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application claims an article made of Fe16N2 (see claims 1 and 13).  Applicant’s patent claims overlapping values for physical size of the grains (claim 1-2).  Applicant’s patent claims overlapping values for dopant content (claim 1).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, 12, 14, 16,  and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of copending Application No. 16/423516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application claims an article made of Fe16N2 (see claims 1 and 34 and 37).  Applicant’s patent claims overlapping values for physical size of the grains (claim 33).  Applicant’s patent claims overlapping values for dopant content (claim 37-45).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, 12, 14, 16,  and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11161175 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for physical size of the grains (claim 2-4 etc).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires that the relative standard deviation of a grain size distribution of the plurality of grains is less than 50%.  It is not clear what this means.  Relative standard deviation would be understood by the skilled artisan to be measured based on a percentage of a standard deviation and a mean of the thing that is measured (in this case size).  Now applicant recites that the relative standard deviation is a measure of “a grain size distribution,” rather than a measure of grain size.  Grain size distribution is a technical term, and would be understood by the skilled artisan to have many different types of measurements that can be taken.  D50, D90, bin percentage, mesh cuts, etc.   The “relative standard deviation of a grain size distribution” makes no sense in the context in which it is used, and the scope of the claim cannot be determined. It is not clear what grain size distribution is to be used nor how that would affect a relative standard deviation by using a size distribution rather than a sample to calculate it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 12, 14, 16,  and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299810 (hereinafter “Wang”).
Regarding claim 1, Wang teaches an iron nitride permanent magnet (See SUMMARY).  Wang teaches that the magnet has a Fe16N2 structure (see SUMMARY).  Wang teaches that the structure is made by using a wire or sheet that is strained and subjected to nitriding (See SUMMARY).
Wang does not describe the grain size of the grains.  Wang teaches that the wire or sheet may have a single crystal structure, or that it is formed of a plurality of crystal  (See [0006] or [0029] or [0047]).  Wang teaches that the wire or sheet may have a diameter of several microns ([0047]), which overlaps the claimed range of the crystal size.  Wang teaches that wires that have been nitrided in such a way are joined to form a bulk structure (see [0061]-[0066]).  
The crystal grain size overlaps in the case where the wire having several microns is selected, and the wire has the plurality of grains.  The combination of the known elements taught by Wang would have been obvious to yield predictable results of the magnets taught by Wang.  
Alternately, in the case where the wire is a single crystal and is joined to form a  bulk material as clearly described by Wang, the single crystals become a plurality of crystals.  The overlapping diameter is an overlapping grain size in this case.  The combination of the known elements taught by Wang would have been obvious to yield predictable results of the magnets taught by Wang.  
Further still, Wang teaches that the magnet comprises dopant materials that may be a nonmagnetic material ([0065]).  Wang teaches that these additives serve to restrict the grain boundaries of the material (see [0065]).  Thereby Wang teaches to control the rain size of the iron nitride phase in the same way applicant teaches to control the size.  Manipulating the grain size would have been an obvious matter to optimize the coercivity of the permanent magnet as taught clearly by Wang ([0065]).  The applicant is directed to MPEP 2144.05.  
Regarding claim 6, The crystal grain size overlaps in the case where the wire having several microns is selected, and the wire has the plurality of grains.  The combination of the known elements taught by Wang would have been obvious to yield predictable results of the magnets taught by Wang.  
Alternatively, Wang teaches that the material comprises a powder that ahs a size of several nanometers to  several hundred nanometers ([0065]).  The grain size of the non magnetic powder additive reads on the plurality of particles and an average grain size.  
Regarding claim 8, it is noted that the claim is indefinite (see rejection above).  Wang teaches that there may be a single grain wire, and that the wire is bundled and joined (Cited above).  It is believed that such a structure would have met the relative standard deviation at least based on the nominal sizes of the wire being disclosed in such a way. 
Regarding claim 12, Wang teaches that the magnet has a Fe16N2 structure (see SUMMARY).  
Regarding claim 14, Wang teaches that the entire wire is nitrided ([0041]).
Regarding claim 16, Wang teaches that a dopant is added as claimed (See [0059] and [0065]-[0066]).
Regarding claim 21, Wang does not specify what is the coercivity.  However Wang teaches that the magnet has a “high” coercivity relative to other magnets, and that the dopant assists the coercivity to be high (See [0025], [0059] and [0066]).  Wang teaches that an energy product is over 60 MG*Oe (see [0112]).  The composition is believed to overlap the claimed composition based on the same materials being used to make the same structure, and having high coercivity and energy product.  
Regarding claim 22, The crystal grain size overlaps in the case where the wire having several microns is selected, and the wire has the plurality of grains.  The combination of the known elements taught by Wang would have been obvious to yield predictable results of the magnets taught by Wang.  
Alternatively, Wang teaches that the material comprises a powder that has a size of several nanometers to  several hundred nanometers ([0065]).  The grain size of the non magnetic powder additive reads on the plurality of particles and an average grain size.  
Regarding claim 23, Wang teaches that the material comprises a powder that has a size of several nanometers to  several hundred nanometers ([0065]).  Wang teaches that these act as a  grain boundary for the material ([0065]-[0066]).  
Regarding claim 24, Wang teaches to add Co, and that the process yields FeCo on the grain boundaries (See [0066]).  
Regarding claims 25-26, Wang teaches to add nonmagnetic material to pin domains (See [0059] and [0065]-[0066]).  
Regarding claims 27-28, Wang teaches a bulk magnet having aligned axes (see [0026], [0061]-[0062]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al., Formation of Fe16N2 in Deformed Iron by Ion Implantation Method” Proceedings of 1998 International Conference on Ion Implantation Technology (hereinafter “Yamamoto”) teaches to manufacture a of Fe16N2 material by ion implantation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734